Ingraham, J.:
The action is to recover damages caused by the death of the plaintiff’s intestate when in the employ of the defendant. The com*576plaint alleges that the injuries which the deceased received, and which caused his death, wére caused through the negligence of the defendant. in its failure to supply the deceased with a suitable and proper place within which to do his work, and in that the place where deceased was directed and obliged to do his work was dangerous, unprotected, unsafe and unguarded, and through its failure to supply said deceased with competent and suitable foremen to guide, guard and direct deceased in his said work, by reason of which he ivas struck by an electric wirei or current. These allegations are mere conclusions and are most indefinite. It is manifestly impossible for the defendant to properly prepare for trial without some intimation as to the particular place at which the deceased was at work and without a statement as to the respect in which that place was dangerous, unprotected, unsafe and unguarded, and also the name of the foreman alleged to be incompetent, or whether the neglect complained of was a failure to employ a'foreman. To that extent the motion should have been granted.
It follows that the order appealed from should be reversed, and the motion granted to the extent indicated, without costs.
O’Brien, P. J., Patterson, McLaughlin and Hatch, JJ., concurred.
Order reversed and motion granted to extent stated' in opinion, without costs.